     Case 2:20-cv-02515-JAM-DB Document 106 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEREK MATTHEWS,                                     No. 2:20-cv-2515 JAM DB P
12                        Plaintiff,
13            v.                                          ORDER
14    EDMUND G. BROWN, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 9, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations. Defendants have filed a response.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                          1
     Case 2:20-cv-02515-JAM-DB Document 106 Filed 09/03/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED:
 2           1. The findings and recommendations filed June 9, 2021 (ECF No. 100), are adopted in
 3   full;
 4           2. The motion to dismiss (ECF No. 77) filed by defendant Pinchback based on failure to
 5   exhaust administrative remedies is denied;
 6           3. The motion to dismiss (ECF No. 58) filed by defendants Walker, Huff, Jackson,
 7   Sysombath and Tout is granted in part and denied in part:
 8                  a. Denied to the extent it is premised on failure to exhaust administrative
 9                  remedies;
10                  b. Denied to the extent it is based on failure to state a claim under the Fourth
11                  Amendment against defendants Sysombath and Tout and defendants’ assertion
12                  of qualified immunity from suit on the Fourth Amendment claim against
13                  defendants Sysombath and Tout; and
14                  c. Granted as to all other causes of action against defendants Sysombath, Tout,
15                  Walker, Huff, and Jackson.
16           4. This case proceeds on plaintiff’s claims against defendants Pinchback, Sysombath and
17   Tout as set forth herein.
18

19
     Dated: September 3, 2021                        /s/ John A. Mendez
20                                                   THE HONORABLE JOHN A. MENDEZ
21                                                   UNITED STATES DISTRICT COURT JUDGE

22

23

24

25

26

27

28
                                                        2
